     WO

 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-18-04040-PHX-SPL
      Stephen S. Edwards,
 9                                              )
                                                )
                        Plaintiff,              )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      PHH Mortgage Corporation, et al.,         )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15           Before the Court are four motions to dismiss, (i) Defendant PHH Mortgage
16   Corporation’s (“PHH”) Motion to Dismiss First Amended Complaint with Prejudice (Doc.
17   28); (ii) Defendant Clear Recon Corporation’s (“CRC”) Motion to Dismiss First Amended
18   Complaint for Failure to State a Claim Upon Which Relief Can Be Granted (Doc. 42);
19   (iii) Defendant Kate Benveniste’s Motion to Dismiss First Amended Complaint with
20   Prejudice (Doc. 39); and (iv) Defendant Laura Sixkiller’s Motion to Dismiss First
21   Amended Complaint with Prejudice (Doc. 26) (together, the “Motions to Dismiss”), and
22   PHH’s Motion to Declare Stephen S. Edwards A Vexatious Litigant and Enter a Pre-Filing
23   Order (Doc. 83). For the reasons that follow, all of the motions are granted.
24      I.      Motions to Dismiss
25           The Plaintiff originally filed this action in Maricopa County Superior Court on July
26   17, 2018 (Doc. 1-4 at 2), and the case was removed to this Court on November 12, 2018
27   (Doc. 1). Plaintiff alleges that Defendants PHH and CRC wrongfully foreclosed on his
28
 1   property. (Doc. 1-4 at 7) PHH, CRC, Kate Benveniste, Robert Crowl,1 and Laura Sixkiller
 2   (together, the “Defendants”) filed the Motions to Dismiss arguing that the first amended
 3   complaint (Doc. 22) (the “FAC”) fails under Rule 12(b)(6) of the Federal Rules of Civil
 4   Procedure.
 5          A. Legal Standard
 6          To survive a motion to dismiss, a complaint must contain “a short and plain
 7   statement of the claim showing that the pleader is entitled to relief” such that the defendant
 8   is given “fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.
 9   Corp. v. Twombly, 550 U.S. 554, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2); Conley v.
10   Gibson, 355 U.S. 41, 47 (1957)). The Court may dismiss a complaint for failure to state a
11   claim under Federal Rule 12(b)(6) for two reasons: (1) lack of a cognizable legal theory,
12   and (2) insufficient facts alleged under a cognizable legal theory. Balistreri v. Pacificia
13   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
14          In deciding a motion to dismiss, the Court must “accept as true all well-pleaded
15   allegations of material fact, and construe them in the light most favorable to the non-
16   moving party.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). In
17   comparison, “allegations that are merely conclusory, unwarranted deductions of fact, or
18   unreasonable inferences” are not entitled to the assumption of truth, and “are insufficient
19   to defeat a motion to dismiss for failure to state a claim.” Id.; In re Cutera Sec. Litig., 610
20   F.3d 1103, 1108 (9th Cir. 2010). A plaintiff need not prove the case on the pleadings to
21   survive a motion to dismiss. OSU Student All. v. Ray, 699 F.3d 1053, 1078 (9th Cir. 2012).
22          B. Analysis
23          First, the Court notes its earlier Order (Doc. 99) dismissing the Plaintiff’s original
24   complaint against PHH and CRC on the basis of res judicata (the “Res Judicata Order”).
25   The Court incorporates its analysis under the Res Judicata Order here. Furthermore, the
26   Court finds that the facts pleaded against PHH and CRC for the Plaintiff’s claims of
27
            1
             The Court acknowledges Defendant Robert Crowl’s joinder to PHH’s Motion to
28   Dismiss (Doc. 38) and includes him in the relief awarded in this Order.

                                                    2
 1   “breech of Contract,” mortgage fraud, fraud and misrepresentation, negligent
 2   misrepresentation, civil conspiracy, and quiet title are identical to the facts pleaded in the
 3   original complaint that was dismissed by the Court’s Order. (Doc. 99) Accordingly, counts
 4   1, 2, 4, 5, 6, and 7 of the FAC will be dismissed as they pertain to PHH and CRC.2
 5          The Court finds that the remainder of the FAC fails to provide any of the Defendants
 6   with fair notice of the facts giving rise to the Plaintiff’s claims against them. To survive a
 7   motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to
 8   state a claim to relief that is plausible on its face. Hannan v. Maxim Integrated Prod., Inc.,
 9   394 F. App’x 434 (9th Cir. 2010). A claim has facial plausibility when the plaintiff pleads
10   factual content that allows the court to draw the reasonable inference that the defendant is
11   liable for the misconduct alleged. Id. For Count 1, the Plaintiff’s claim for “breech of
12   Contract,” the Plaintiff fails to plead sufficient facts to identify a valid contract between
13   the Remaining Defendants or state how the Remaining Defendants breached any such
14   contract. (Doc. 22 at 3–4); Graham v. Asbury, 540 P.2d 656, 657 (1975) (stating “[t]o bring
15   an action for the breach of the contract, the plaintiff has the burden of proving the existence
16   of the contract, its breach and the resulting damages.”); see also Double J Inv., LLC v.
17   Automation Control & Info. Sys. Corp., 2013 WL 12190460, at 1 (D. Ariz. 2013).
18          For Count 2, the Plaintiff’s claim for mortgage fraud and injunctive relief, the
19   Plaintiff fails to demonstrate that the Remaining Defendants knowingly provided him with
20   fraudulent information, and the Plaintiff only uses conclusory allegations to support his
21   claim. Wilkinson v. Wells Fargo Bank, N.A., 2012 WL 1880610, at 4 (D. Ariz. 2012)
22   (stating “[t]o prove fraud in Arizona, nine elements must be established: (1) a
23   representation, (2) its falsity, (3) its materiality, (4) the speaker’s knowledge of its falsity
24   or ignorance of its truth, (5) the speaker’s intent that the information should be acted upon
25   by the hearer and in a manner reasonably contemplated, (6) the hearer’s ignorance of the
26   information’s falsity, (7) the hearer’s reliance on its truth, (8) the hearer’s right to rely
27          2
               Laura Sixkiller, Kate Benveniste, Robert Crowl, Laurel Handley and Tim Pomeroy
     (together, the “Remaining Defendants”) are the remaining parties addressed in Counts 1,
28   2, 4, 5, 6, and 7 in this analysis.

                                                    3
 1   thereon, and (9) the hearer’s consequent and proximate injury,” and “[m]ere conclusory
 2   allegations of fraud will not suffice; the complaint must contain statements of the time,
 3   place, and nature of the alleged fraudulent activities.”) For Count 3, the Plaintiff’s claim
 4   for bad faith, the Plaintiff fails to set forth any specific allegations to support this cause of
 5   action. (Doc. 22 at 10)
 6          For Count 4, the Plaintiff’s claim for fraud and misrepresentation, the Court finds
 7   that the Plaintiff does not provide sufficient facts to establish a claim for fraud and does
 8   not identify the misrepresentation made by the Remaining Defendants with particularity.
 9   In re Arizona Theranos, Inc., Litig., 256 F. Supp. 3d 1009, 1023 (D. Ariz. 2017) (stating
10   that “[u]nder Arizona law, to prevail on a common law fraud claim, a plaintiff must show
11   (1) a representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge of its
12   falsity or ignorance of its truth; (5) his intent that it should be acted upon by and in the
13   manner reasonably contemplated; (6) the hearer’s ignorance of its falsity; (7) his reliance
14   on the truth; (8) his right to rely thereon; and (9) his consequent and proximate injury.”).
15   In the FAC, the Plaintiff merely states that the Defendants made false representations
16   regarding “the pay-off balance” under the Plaintiff’s mortgage, but does not set forth any
17   allegations connecting the Remaining Defendants to these allegations or describing how
18   their actions rise to the level of misrepresentation or a violation of A.R.S. 44-1521. (Doc.
19   22 at 11) For Count 5, the Plaintiff’s claim for negligent misrepresentation, the Court finds
20   that the Plaintiff has failed to plead sufficient facts to demonstrate that the Remaining
21   Defendants failed to exercise reasonable care or competence in obtaining the information
22   provided to the Plaintiff. (Doc. 22 at 12); Standard Chartered PLC v. Price Waterhouse,
23   945 P.2d 317, 341 (Ct. App. 1996), (stating that a claim for negligent misrepresentation
24   requires a plaintiff to plead that the defending party who, in the course of business,
25   profession or employment, or in any other transaction in which it has a pecuniary interest,
26   supplies false information for the guidance of others in its business transactions, is subject
27   to liability for pecuniary loss caused to them by their justifiable reliance upon the
28   information, if it fails to exercise reasonable care or competence in obtaining or


                                                    4
 1   communicating the information.)
 2          For Count 6, the Plaintiff’s claim for civil conspiracy, the Court finds that the
 3   Plaintiff fails to plead sufficient facts to demonstrate that the Remaining Defendants
 4   reached a tacit understanding or agreement to engage in fraudulent misrepresentation. S.
 5   Union Co. v. Sw. Gas Corp., 165 F. Supp. 2d 1010, 1020 (D. Ariz. 2001) (stating “that a
 6   conspiracy to commit fraud be pleaded with the same particularity as the fraud itself.”). In
 7   support of this claim, the Plaintiff only offers conclusory allegations. The Plaintiff does
 8   not assert Count 7, the Plaintiff’s claim to quiet title, against the Remaining Defendants.
 9   (Doc. 22 at 13, stating “Plaintiff seeks to quiet title against the claims of Defendant PHH
10   and . . . Clear Recon Corporation.”). For Count 8, the Plaintiff’s claim for Real Estate
11   Settlement Procedures Act (12 U.S.C. §§ 2601–2617) violations, the Plaintiff fails to set
12   forth any specific allegations against the Defendants to support this cause of action. (Doc.
13   22 at 14) For Count 9, the Plaintiff’s claim for violations of the Fair Debt Collection
14   Practices Act (15 U.S.C. § 1692), the Plaintiff fails to set forth any specific allegations
15   against the Defendants and relies on conclusory allegations to support this cause of action.
16   (Doc. 22 at 14)
17          For Count 10, the Plaintiff’s claim for defamation, libel and slander, the Plaintiff
18   fails to identify a defamatory, libelous or slanderous statement made by any of the
19   Defendants. Hosszu v. Barrett, 202 F. Supp. 3d 1101, 1105 (D. Ariz. 2016) (stating that a
20   party must . . . establish that the statements about which it complains are reasonably capable
21   of sustaining a defamatory meaning). For Count 11, the Plaintiff’s claim for “ARS Title
22   33 Violations,” the Plaintiff fails to set forth any specific allegations to support this cause
23   of action. (Doc. 22 at 15) For Count 12, the Plaintiff’s request for punitive damages, the
24   Plaintiff fails to set forth any specific allegations to support this cause of action. (Doc. 22
25   at 15) For Count 13, the Plaintiff’s claim for emotional duress, the Plaintiff fails to set
26   forth any relevant allegations to support this cause of action. (Doc. 22 at 15–16)
27   Accordingly, the Court finds that the Motions to Dismiss must be granted.
28

                                                   5
 1      II.      Vexatious Litigation
 2            PHH filed a motion (Doc. 83, the “VL Motion”) to declare the Plaintiff, along with
 3   several of his wholly-owned entities, a vexatious litigant, and PHH requests for the Court
 4   to enter an order enjoining the Plaintiff from filing any motions, pleadings, or new actions
 5   against PHH without first obtaining leave from the Court. PHH argues that the VL Motion
 6   is unopposed (Doc. 90), and the Plaintiff filed a motion to strike the VL Motion (Doc. 98)
 7   after the response deadline. The Court finds that the Plaintiff’s arguments in opposition to
 8   the VL Motion are mostly unintelligible.
 9            A. Legal Standard
10            It is well settled that the Court possesses the authority to enjoin a party from further
11   vexatious litigation. And, in addressing the motion, the Court must determine whether a
12   litigant who has a history of vexatious litigation is likely to continue to abuse the judicial
13   process and harass other parties. Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986).
14   When district courts seek to impose pre-filing restrictions, they must: (1) give litigants
15   notice and “an opportunity to oppose the order before it [is] entered”; (2) compile an
16   adequate record for appellate review, including “a listing of all the cases and motions that
17   led the district court to conclude that a vexatious litigant order was needed”; (3) make
18   substantive findings of frivolousness or harassment; and (4) tailor the order narrowly so as
19   “to closely fit the specific vice encountered.” Ringgold-Lockhart v. Cty. of Los Angeles,
20   761 F.3d 1057, 1062 (9th Cir. 2014).
21            B. Analysis
22            The Plaintiff did not file a timely response to the VL Motion, but he did file a motion
23   to strike the VL Motion that addressed the motion with baseless and irrelevant conjecture.
24   (Doc. 98) However, the Court finds that the Plaintiff had an adequate opportunity to
25   oppose the VL Motion and any pre-filing order prior to its entry. In its substantive analysis,
26   the Court must consider whether: (1) the litigant’s history of litigation and in particular
27   whether it entailed vexatious, harassing, or duplicative suits; (2) the litigant’s motive in
28   pursuing the litigation, for example, whether the litigant had a good faith expectation of


                                                     6
 1   prevailing; (3) whether the litigant is represented by counsel; (4) whether the litigant has
 2   caused unnecessary expense to the parties or placed a needless burden on the courts; and
 3   (5) whether other sanctions would be adequate to protect the courts and other parties.
 4   Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1051 (9th Cir. 2007).
 5          1. History of Litigation
 6          The VL Motion provides an extensive account of the Plaintiff’s repetitive litigation
 7   of identical lawsuits against PHH. The history of repetitive and harassing litigation is first
 8   demonstrated by the Court’s earlier Order (Doc. 99) dismissing the Plaintiff’s initial
 9   complaint in this case because it was identical to a case previously adjudicated before the
10   Maricopa County Superior Court. However, the Court recognizes another case pending
11   before it, 2:19-cv-1495-SPL Edwards v. PHH Mortgage Corporation et al., based on
12   substantively identical facts. A search of the Court’s docket reveals approximately five
13   other cases3 filed by the Plaintiff against PHH in the District of Arizona since 2013, not
14   including a separate case in New Jersey (1:17-cv-07807). The Court finds that the listed
15   litigations are frivolous because they are duplicative and arising out of similar facts and
16   circumstances pertaining to the property located at 1765 N. Lemon Street, Mesa, Arizona.
17   All of the issues discussed in these prior cases deem the latter cases meritless and reflective
18   of a pattern of harassment.
19          The Court also notes that the Plaintiff has been deemed a vexatious litigant in the
20   Arizona state court system, as Judge Hugh Hegyi of the Maricopa County Superior Court
21   stated that the Plaintiff “consistently used litigation . . . in order to harass and publish
22   scandalous, nonsensical and completely baseless insults,” and that the Plaintiff does so “for
23   the sole purposes of increasing his opponents’ litigation costs and harassing his opponents.”
24   (Doc. 28 at 4) Defendant Sixkiller, counsel for PHH, estimates that the Plaintiff has filed
25   eight lawsuits against PHH arising from this same set of circumstances. (Doc. 26 at 2)
26   Accordingly, the Court finds that the Plaintiff’s history of duplicative and harassing
27          3
             The cases before the District of Arizona include: 2:13-cv-00735-ROS (closed
     09/05/2013), 2:14-cv-00066-MHB (closed 03/31/2014), 2:15-cv-02640-JJT (closed
28   01/04/2017), 2:16-cv-01842-JJT (closed 01/25/2017), 2:19-cv-01962-JAT.

                                                   7
 1   litigation weighs in favor of deeming him a vexatious litigant.
 2          2. Motive
 3          It is clear to the Court that the Plaintiff’s duplicative filings are being made with the
 4   intent to harass PHH, CRC, and their counsel. This is evident from the salacious,
 5   unsupported, and often irrelevant allegations made against the Defendants throughout the
 6   Plaintiff’s complaint (Doc. 1-4) and FAC (Doc. 22). The present lawsuit now seeks to add
 7   the attorneys of the Plaintiff’s main targets, PHH and CRC, in a clear effort to harass these
 8   parties due to the Plaintiff’s failure to succeed on the merits of his other lawsuits.
 9   Accordingly, the Court finds that this factor weighs in favor of entering a pre-filing order
10   against the Plaintiff.
11          3. Representation
12          The next factor is whether or not the Plaintiff is represented by counsel. It is the
13   Court’s understanding that the Plaintiff has not been represented by counsel in any of his
14   previous lawsuits against PHH. The courts are generally protective of pro se litigants; thus,
15   this factor weighs against finding that the Plaintiff is a vexatious litigant. Molski v.
16   Mandarin Touch Rest., 347 F. Supp. 2d 860, 866 (C.D. Cal. 2004); See Iwachiw v. N.Y.
17   City Bd. of Elections, 273 F.Supp.2d 224, 228 (E.D.N.Y.2003).
18          4. Unnecessary Expense
19          It is clear to the Court that the Plaintiff’s repetitive, baseless lawsuits have caused
20   unnecessary expense to the Defendants and wasted court resources. Again, the Plaintiff
21   has consistently and unsuccessfully filed lawsuits based on substantially similar facts over
22   the course of approximately six years. The time and expense of the Defendants and the
23   resources of many courts have been wasted with these lawsuits. Accordingly, the Court
24   finds that this factor weighs in favor of entering a pre-filing order against the Plaintiff.
25          5. Availability of Other Sanctions
26          The Court next considers whether sanctions under Rule 11 of the Federal Rules of
27   Civil Procedure would be adequate to deter the Plaintiff’s frivolous filings. Rule 11
28   requires that “[a] sanction imposed under this rule must be limited to what suffices to deter


                                                    8
 1   repetition of the conduct.” Fed.R.Civ.P. 11(c)(4); Chambers v. NASCO, Inc., 501 U.S. 32,
 2   50 (1991). Rule 11 provides a list of sanctions of varying severity that courts may, in their
 3   discretion, impose: “nonmonetary directives; an order to pay a penalty into court; or, if
 4   imposed on motion and warranted for effective deterrence, an order directing payment to
 5   the movant of part or all of the reasonable attorney’s fees and other expenses directly
 6   resulting from the violation.” Id. The Court finds that imposing penalties pursuant to Rule
 7   11 would be inadequate to deter the Plaintiff from continuing his harassing behavior. The
 8   Plaintiff has demonstrated a commitment to continuing to pursue his baseless claims in
 9   various venues over the course of six years. Accordingly, the Court finds that this factor
10   weighs in favor of entering a pre-filing order against the Plaintiff.
11              C. Conclusion
12          Based on the aforementioned factors, the Court finds that a pre-filing restrictions
13   against the Plaintiff are appropriate. The Court’s aforementioned analysis satisfies the
14   requirement of setting forth a record of the Plaintiff’s numerous duplicative cases and the
15   frivolous and harassing nature of each of these cases. Pre-filing orders “must be narrowly
16   tailored to the vexatious litigant’s wrongful behavior.” Molski, 500 F.3d at 1061. The
17   Court finds that limiting a pre-filing order to the Plaintiff’s claims against PHH or the
18   purchase, mortgage, or financing of the property at 1765 N. Lemon Street, Mesa, Arizona
19   is sufficient to justly restrain the Plaintiff from continuing to file harassing lawsuits without
20   restricting the Plaintiff’s access to the courts entirely. Ringgold-Lockhart, 761 F.3d at 1067
21   (stating that “it is not uncommon for district courts to enjoin litigants from relitigating a
22   particular case, such as when a litigant refuses to accept the finality of an adverse
23   judgment.”).
24          Accordingly,
25          IT IS ORDERED that Defendant PHH Mortgage Corporation’s Motion to Dismiss
26   First Amended Complaint with Prejudice (Doc. 28) is granted;
27          IT IS FURTHER ORDERED that Defendant Clear Recon Corporation’s Motion
28   to Dismiss First Amended Complaint for Failure to State a Claim Upon Which Relief Can


                                                    9
 1   Be Granted (Doc. 42) is granted;
 2          IT IS FURTHER ORDERED that Defendant Kate Benveniste’s Motion to
 3   Dismiss First Amended Complaint with Prejudice (Doc. 39) is granted;
 4          IT IS FURTHER ORDERED that Defendant Laura Sixkiller’s Motion to Dismiss
 5   First Amended Complaint with Prejudice (Doc. 26) is granted;
 6          IT IS FURTHER ORDERED that Defendant PHH Mortgage Corporation’s
 7   Motion to Declare Stephen S. Edwards A Vexatious Litigant and Enter a Pre-Filing Order
 8   (Doc. 83) is granted;
 9          IT IS FURTHER ORDERED that Plaintiff Stephen S. Edwards is declared to be
10   a vexatious litigant. Therefore, Plaintiff and his wholly owned entities “1630 S. 36th
11   LLC,” “Stephen S. Edwards, Inc.,” “Super Trust Fund u/t/d June 15, 2001,” “Mesa Blue,
12   LLC,” and “Gucci Blue, LLC” must obtain this Court’s approval before filing any further
13   motions or pleadings in this case, or any other related case pending or closed in the District
14   of Arizona, against Defendant PHH Mortgage Corporation or any of its affiliates, including
15   officers, directors, employees, agents, attorneys, predecessors, successors, insurers,
16   affiliates, subsidiaries or parents, or arising out of the purchase, mortgage, financing or
17   refinancing of the property located at 1765 N. Lemon Street, Mesa, Arizona;
18          IT IS FURTHER ORDERED that the Plaintiff and his wholly owned entities
19   “1630 S. 36th LLC,” “Stephen S. Edwards, Inc.,” “Super Trust Fund u/t/d June 15, 2001,”
20   “Mesa Blue, LLC,” and “Gucci Blue, LLC” must obtain this Court’s approval before
21   seeking to commence any new action against Defendant PHH Mortgage Corporation or
22   any of its affiliates, including officers, directors, employees, agents, attorneys,
23   predecessors, successors, insurers, affiliates, subsidiaries or parents, or arising out of the
24   purchase, mortgage, financing or refinancing of the property located at 1765 N. Lemon
25   Street, Mesa, Arizona; and
26   ///
27   ///
28   ///


                                                  10
 1         IT IS FURTHER ORDERED that all pending motions (Docs. 20, 58, 86, 87, 88,
 2   90, 91, 92, 95, 98) are denied as moot, and the Clerk of Court shall terminate this action
 3   and enter judgment accordingly.
 4         Dated this 30th day of April, 2019.
 5
 6
                                                      Honorable Steven P. Logan
 7                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 11
